DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/25/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hamidieh et al. [US Patent Application Publication 2005/0247132 A1 (as submitted in IDS 01/25/2019); hereinafter “Hamidieh”].
Regarding claim 1, Hamidieh teaches a non-transitory computer-readable recording medium having stored therein an abnormality detection program for causing a computer to execute a process, the process comprising: 
referring to a storage that stores a plurality of determination criteria for each of processes (anomaly frequency is a frequency operation at which component anomilies are detectable when the component is operating  - 0039) based on a rotation frequency (fundamental frequency – 0034) of the rotating part and harmonic frequencies (harmonic frequencies of the transmission gear – 0042) of the rotation frequency in each of a plurality of processes (target speeds – 0046), the rotation frequency and the harmonic frequencies of the rotation frequency being specified from a frequency spectrum (plotted in a frequency domain – 0037) of vibration data obtained by measuring, by a sensor (vibration sensor - 0036), vibration (vibration response data - 0037) of a monitoring target device (transmission - 0037) that executes the plurality of processes in a predetermined order by using a rotating part (gear) that rotates (0021); and 
detecting occurrence of an abnormality (discrimination between a good component and a bad component) of the monitoring target device from the vibration data measured by the sensor based on the predetermined order and the plurality of determination criteria for each of the processes (figures 6 and 7 - 0056).


referring to a storage that stores a plurality of determination criteria for each of processes (anomaly frequency is a frequency operation at which component anomilies are detectable when the component is operating  - 0039) based on a rotation frequency (fundamental frequency – 0034) of the rotating part and harmonic frequencies (harmonic frequencies of the transmission gear – 0042) of the rotation frequency in each of a plurality of processes (target speeds – 0046), the rotation frequency and the harmonic frequencies of the rotation frequency being specified from a frequency spectrum (plotted in a frequency domain – 0037) of vibration data obtained by measuring, by a sensor (vibration sensor - 0036), vibration (vibration response data - 0037) of a monitoring target device (transmission - 0037) that executes the plurality of processes in a predetermined order by using a rotating part (gear) that rotates (0021); and 
detecting occurrence of an abnormality (discrimination between a good component and a bad component) of the monitoring target device from the vibration data measured by the sensor based on the predetermined order and the plurality of determination criteria for each of the processes (figures 6 and 7 - 0056).

Regarding claim 8, Hamidieh teaches an abnormality detection device comprising: a memory: and a processor coupled to the memory, the processor configured to 
(anomaly frequency is a frequency operation at which component anomilies are detectable when the component is operating  - 0039) based on a rotation frequency (fundamental frequency – 0034) of the rotating part and harmonic frequencies (harmonic frequencies of the transmission gear – 0042) of the rotation frequency in each of a plurality of processes (target speeds – 0046), the rotation frequency and the harmonic frequencies of the rotation frequency being specified from a frequency spectrum (plotted in a frequency domain – 0037) of vibration data obtained by measuring, by a sensor (vibration sensor - 0036), vibration (vibration response data - 0037) of a monitoring target device (transmission - 0037) that executes the plurality of processes in a predetermined order by using a rotating part (gear) that rotates (0021); and 
detecting occurrence of an abnormality (discrimination between a good component and a bad component) of the monitoring target device from the vibration data measured by the sensor based on the predetermined order and the plurality of determination criteria for each of the processes (figures 6 and 7 - 0056).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
after detecting that the frequency spectrum obtained by converting the vibration data measured by the sensor includes a peak in the plurality of frequency domains corresponding to a first process of the plurality of processes, in a case where no peak is detected in at least one frequency domain of the plurality of frequency domains corresponding to the first process, determining whether or not the frequency spectrum includes a peak in the plurality of frequency domains corresponding to a second process performed after the first process, and in a case where the frequency spectrum does not include a peak in at least one frequency domain of the plurality of frequency domains corresponding to the second process, outputting information indicating an abnormality, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 3 is objected to because the closest prior art, Hamidieh et al. [US Patent Application Publication 2005/0247132 A1], fails to anticipate or render obvious the processing of detecting includes in a case where it is detected that the frequency spectrum includes a peak in the plurality of frequency domains corresponding to the first process stored in the storage, outputting information indicating an abnormality when the intensity of the peak included in the plurality of frequency domains is not within a predetermined error range from the peak intensity corresponding to each of the rotation frequency and the harmonic frequencies of the rotation frequency in the first process, in combination with all other limitations in the claim(s) as defined by applicant.
the processing of detecting includes in a case where it is detected that the frequency spectrum includes a peak in the plurality of frequency domains corresponding to the second process stored in the storage, outputting information indicating an abnormality when the intensity of the peak included in the plurality of frequency domains corresponding to the second process is not within a predetermined error range from the peak intensity corresponding to each of the rotation frequency and the harmonic frequencies of the rotation frequency in the second process, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 5 is objected to because the closest prior art, Hamidieh et al. [US Patent Application Publication 2005/0247132 A1], fails to anticipate or render obvious the processing of detecting includes in a case where it is detected that the frequency spectrum includes a peak in the plurality of frequency domains corresponding to the first process stored in the storage, determining whether or not the feature amount acquired from the predetermined frequency domain of the frequency spectrum is within a predetermined error range from the feature amount of the first process stored in the storage, and in a case where the feature amount indicates a value exceeding the predetermined error range from the feature amount of the first process stored in the storage, outputting information indicating an abnormality, in combination with all other limitations in the claim(s) as defined by applicant.

specifying the rotation frequency of the first process based on a frequency of a peak having an intensity equal to or higher than a predetermined intensity detected by searching a past frequency spectrum converted from past vibration data detected by the sensor in the first process executed in the past from a low-frequency side; determining an initial search position for searching for a peak of a harmonic of the rotation frequency of the first process based on the rotation frequency of the first process; specifying the harmonic frequencies of the rotation frequency in the first process based on a frequency of a detected peak by searching from the initial search position to a predetermined error range based on resolution of the past frequency spectrum, in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morey et al. (US Patent Number 10,168,248 B1) discloses a method of measuring and analyzing vibrations of a mechanical system, for performing gear and bearing fault detection within a system having a reference shaft and a plurality of rotating components;
Zhang et al. (US Patent Number 9,645,046 B2) discloses fault detection system and method by determining a diagnostic parameter based on a harmonic frequency of the signal signature and determining the fault in the mechanical device based on the diagnostic parameter;
Unnikrishnan et al. (US Patent Application Publication 2018/0348303 A1) discloses a method for determining a fault condition for a component of a drivetrain in a wind turbine by determining a fault condition for the component based at least in part on the analyzed acoustic signal and analyzed vibration signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862